Case 1:20-cr-00014-TSK-MJA Document 43 Filed 03/31/21 Page 1 of 5 PageID #: 85



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                       Plaintiff,

      v.                                        Crim. Action No.: 1:20CR14
                                                              (Judge Kleeh)

LANCE MCCLENDON,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 41],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       March     12,    2021,    the    Defendant,      Lance   McClendon

(“McClendon”),         appeared      before   United   States   Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count Two of the Indictment, charging him with Possession with

Intent to Distribute Methamphetamine, in violation of Title 21,

United States Code, Sections 841(a)(1), 841(b)(1)(C). McClendon

stated that he understood that the magistrate judge is not a United

States District Judge, and McClendon consented to pleading before

the magistrate judge.             This Court referred McClendon’s plea of

guilty to the magistrate judge for the purpose of administering

the allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding    as   to    whether   the    plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:20-cr-00014-TSK-MJA Document 43 Filed 03/31/21 Page 2 of 5 PageID #: 86



USA v. MCCLENDON                                                  1:20-CR-14
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 41],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon McClendon’s statements during the plea hearing,

and the Government’s proffer establishing that an independent

factual basis for the plea existed, the magistrate judge found

that McClendon was competent to enter a plea, that the plea was

freely and voluntarily given, that McClendon was aware of the

nature of the charges against him and the consequences of his plea,

and that a factual basis existed for the tendered plea.                  The

magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 41] finding a

factual basis for the plea and recommending that this Court accept

McClendon’s plea of guilty to Count Two of the Indictment. Though

The R&R [Dkt. No. 41] in this matter contains a Scrivener’s error,

mistakenly referencing that Defendant pleaded to Count Three, the

recorded proceedings before the magistrate judge confirm that the

Defendant in fact pleaded to Count Two of the Indictment [ECF No.

1] and the R&R was otherwise substantively sound.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a




                                      2
Case 1:20-cr-00014-TSK-MJA Document 43 Filed 03/31/21 Page 3 of 5 PageID #: 87



USA v. MCCLENDON                                                       1:20-CR-14
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 41],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judgment of this Court based on the R&R.             Neither McClendon nor

the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 41], provisionally ACCEPTS McClendon’s guilty plea to

Count Two of the Indictment, and ADJUDGES him GUILTY of the crime

charged in Count Two of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The   Probation   Officer     shall   undertake       a   presentence

investigation      of    McClendon,       and     prepare     a       presentence

investigation report for the Court;

      2.    The Government and McClendon shall each provide their

narrative descriptions of the offense to the Probation Officer by

April 16, 2021;

      3.    The presentence investigation report shall be disclosed

to McClendon, his counsel, and the Government on or before June

15, 2021; however, the Probation Officer shall not disclose any

                                      3
Case 1:20-cr-00014-TSK-MJA Document 43 Filed 03/31/21 Page 4 of 5 PageID #: 88



USA v. MCCLENDON                                                  1:20-CR-14
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 41],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.     Counsel may file written objections to the presentence

investigation report on or before June 29, 2021;

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before July

13, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

July 19, 2021.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service to be returned to the custody of

the State of West Virginia.

      The Court will conduct the Sentencing Hearing for McClendon

on July 26, 2021, at 1:00 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.

                                       4
Case 1:20-cr-00014-TSK-MJA Document 43 Filed 03/31/21 Page 5 of 5 PageID #: 89



USA v. MCCLENDON                                                  1:20-CR-14
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 41],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: March 31, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
